Felton, J.
1. An assignment of error in a motion for new trial, on a refusal to admit in evidence a certain statement, can not be considered by this court where the statement is not copied or briefed in the approved brief of the evidence and is not referred to in any certificate by the trial judge, but is merely attached as an exhibit to the brief of evidence following the judge’s signature of approval of the brief. Warnell v. Ponder, 54 Ga. App. 1 (187 S. E. 261).
2. An assignment of error complaining of a refusal by the court to give a requested charge can not be considered where the parties agree in writing that the charge given covered the contentions of the parties as set out in the pleadings and evidence, and the charge as given is not specified as -a! part of the record and does not appear as a part of the record in this court. In such a case this court can not determine whether the refusal to give the charge requested was error.
3. The evidence authorized the verdict, and there was no error in refusing a new trial.

Judgment affirmed.


Stephens, P. J., and Sutton, J., eoneur.